Citation Nr: 0009559	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a bilateral foot 
disability, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946 and from February 1946 to August 1963.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1994 RO decision which denied an increase in 
a 30 percent rating for a bilateral foot disorder.  A 
personal hearing at the RO was held in April 1995.  


FINDING OF FACT

The veteran's service-connected bilateral foot disability 
produces impairment equivalent to severe bilateral pes planus 
manifested by marked deformity, pain accentuated on 
manipulation and use, and callosities; impairment equivalent 
to pronounced bilateral pes planus is not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's service-connected bilateral foot disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1943 
to January 1946 and from February 1946 to August 1963.  A 
review of his service medical records reveals that on 
induction examination in May 1943, second degree pes planus 
was noted.  Several records reflect that he was treated for 
bilateral pes planus and plantar calluses.  The April 1963 
retirement examination shows bilateral flat feet with 
multiple calluses.  

On VA examination in November 1964, the diagnosis was 
deformities of the toes with callosities on the soles.  
Bilateral pronation of the feet with chronic, foot strain was 
also noted.  X-rays of the feet showed bilateral hallux 
valgus deformities, more marked on the left.  

In a December 1964 decision, the RO granted service 
connection for the veteran's bilateral foot condition 
(described as bilateral foot strain with deformities of the 
toes and callosities on the soles), and a 30 percent rating 
was assigned (apparently by analogy to bilateral flat foot).  

In a July 1996 decision, the RO established separate service 
connection and a noncompensable rating for dermatophytosis.  
[The Board notes that the rating for this fungal skin 
condition of the feet is not involved in the instant appeal.]

A VA medical record dated in December 1993 shows that the 
veteran was seen with complaints of painful calluses on his 
feet.  The examiner noted bilateral hallux valgus.  Multiple 
lesions and onychomycosis were observed.  

VA medical records dated in March 1994 and July 1994 reflect 
that the veteran was seen for debridement of nails and 
lesions on his feet.  The examiner noted palpable pulses 
bilaterally.  No edema was noted.  The veteran had thick, 
elongated, and friable nails on his feet.  The diagnostic 
assessment was subunqual heloma durum (hard corn) on the left 
hallux with elongated nails and onychomycosis.  

In September 1994, the veteran filed a claim for an increased 
rating for his service-connected bilateral foot condition.  
He indicated that his foot condition had increased in 
severity and was very painful.  He said that he received 
medical treatment for his foot disorder from the VA about 
once per month.  He also noted that he received treatment 
from a private doctor, Herbert G. Toll, DPM (podiatrist), 
since 1972.  

In a statement received in October 1994, Dr. Toll indicated 
that the veteran had been his patient since 1971.  He said 
that his initial foot problems were due to severe bunions and 
hammertoes on both feet.  Dr. Toll stated that such 
conditions resulted in bony enlargements which were 
aggravated by shoe pressure causing formation of severe 
chronic hyperkeratotic lesions.  He noted that the lesions 
were so severe that the veteran was rarely able to walk in 
comfort for more than two weeks between treatments.  Dr. Toll 
related that although the veteran experienced some 
improvement from not being on his feet as frequently, he 
still had severe discomfort and disability for any period 
over four weeks between medical visits.  

On VA examination in November 1994, the veteran related that 
his severe bunions and calluses began with prolonged marching 
and exertion during active service.  He gave continued 
complaints of severe pain in both feet which was made worse 
by prolonged standing or walking.  The veteran reported that 
the pain in his feet increased each year.  Examination of the 
right foot revealed multiple plantar calluses and large 
bunions.  Tenderness on the plantar surface was noted.  The 
veteran had no swelling of the right foot.  Flexion and 
extension of the toes was very limited.  Marked hallux valgus 
deformity was demonstrated.  The veteran's gait was slow and 
everted.  The left foot had multiple calluses, bunions, and 
tenderness on the plantar surface generally.  Decreased 
flexion and extension of the toes of the left foot was noted.  
The diagnosis was bilateral foot disorders of calluses, 
bunions, and hallux valgus disorder.  X-rays of both feet 
revealed osteopenia with bilateral hallux valgus deformity.  

During an April 1995 RO hearing, the veteran testified that 
his bilateral foot condition included bunions under his great 
toe and painful calluses on the balls of the feet and on the 
heels.  He said that he had difficulty walking due to 
increased foot pain.  The veteran related that he wore arch 
supports and specially designed shoes for his bilateral foot 
condition.  He indicated that he was able to drive a car and 
could walk about one block before he had to stop due to foot 
pain.  He maintained that the November 1994 VA examination 
was inadequate since the examiner failed to fully examine his 
feet.   

In a statement received in April 1995, Dr. Toll indicated 
that the veteran had provided him with a copy of VA rating 
schedule provisions for various foot conditions.  Dr. Toll 
commented that Diagnostic Code 5276, concerning bilateral 
acquired flat foot, appeared to be the "best fit for his 
problem."

A July 1996 VA record indicates that the veteran failed to 
report for a VA examination scheduled to evaluate his 
service-connected bilateral foot disorder.  

A September 1996 report of contact to the RO reveals that the 
veteran was a resident of a nursing home as of December 1995.  

An examination was performed by someone in the nursing home 
(the name of the examiner is illegible on the examination 
report) in December 1996 to determine the veteran's 
housebound status and/or his need for aid and attendance.  
The report suggests that the veteran had experienced a stroke 
and had related right-sided motor impairment and other 
residuals.  It was noted that the veteran needed particular 
assistance with activities of daily living.  The examiner 
noted that the veteran required a splint on the right upper 
extremity and a foot rest for his right lower extremity, and 
used a wheelchair, cane, and splints on extremities for 
locomotion.  The veteran was not able to walk without the 
assistance of another person.  The diagnosis was 
cerebrovascular accident (CVA), peg tube, and aphasia.  

A March 1998 report of contact from the RO to a nursing home 
staff member reveals that the veteran suffered from aphasia 
and was unable to report for a VA examination.  

II.  Analysis

The veteran's claim for an increase in a 30 percent rating 
for his service-connected bilateral foot disorder is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's bilateral foot disability now primarily 
involves toe deformities and calluses.  He has a remote 
history of pes planus (flat feet), but there are few if any 
recent findings of this particular condition.  The veteran's 
private podiatrist opines the condition is analogous to 
bilateral flat foot as described in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, and the RO has rated the condition by 
analogy (38 C.F.R. § 4.20) under this code.  Code 5276 
provides that a 30 percent evaluation is warranted for severe 
bilateral flat foot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 50 percent rating is in order 
for pronounced bilateral flat foot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

VA medical records in recent years show periodic treatment 
for lesions on the feet.  A medical statement from Dr. Toll 
indicates that the veteran had chronic hyperkeratotic lesions 
which caused severe discomfort on walking or standing.  The 
1994 VA examination reflects that the veteran had multiple 
calluses, bunions, and hallux valgus deformity.  

The Board notes that during the 1995 RO hearing the veteran 
expressed his dissatisfaction with the adequacy of the 1994 
VA examination.  Unfortunately, he was unable to report to an 
additional VA examination scheduled for 1996.  The 1996 
nursing home examination reveals that the veteran is 
essentially wheelchair bound and aphasic due to residuals of 
a non-service-connected CVA, and thus another compensation 
examination to evaluate the service-connected bilateral foot 
condition is not possible at this time.

The medical evidence of record does not show that the nature 
and severity of the veteran's bilateral foot disability meets 
the criteria for a 50 percent evaluation under Code 5276.  
There is no evidence of impairment similar to the analogous 
condition of bilateral flat foot which is pronounced in 
degree, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, or 
severe spasm of the tendo achillis on manipulation, without 
improvement by orthopedic shoes or appliances.  Based on 
recent findings, no more than a severe (30 percent) bilateral 
foot disability is shown.  The disability picture does not 
more nearly approximate the criteria for a 50 percent rating 
(pronounced flat feet), and thus the lower rating of 30 
percent is to be assigned.  38 C.F.R. § 4.7.

If the veteran's service-connected bilateral foot condition 
were rated by analogy to claw foot (pes cavus) under 
38 C.F.R. § 4.71a, Code 5278, a higher rating of 50 percent 
would not be warranted since the veteran's disorder does not 
result in impairment similar to claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  Moreover, it is noted that if the veteran's 
bilateral foot disability were rated under the criteria 
pertaining to metatarsalgia or hallux valgus, an increased 
rating may not be assigned, as the veteran is already in 
receipt of a 30 percent rating which exceeds the maximum 
rating available under these codes.  38 C.F.R. § 4.71a, Codes 
5279, 5280.  

The preponderance of the evidence is against the veteran's 
claim for an increase in the 30 percent rating for a 
bilateral foot disability.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for a bilateral foot disability is 
denied.  




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

